Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2 and 4-5 are pending.  Claims 1-2 are presented for this examination.  Claims 4-5 are withdrawn.  Claims 3 and 6 are cancelled.  Claim 1 is amended.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/07/2021 and 04/23/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Status of Previous Rejections
112 2nd paragraph rejections of claims 1-3 are withdrawn in view of amendment of claim 1.
Art rejections over Inokari are maintained from previous office action of 10/18/2021.
Art rejections over Hitoshi are withdrawn from previous office action of 10/18/2021 in view of amendment of claim 1.
Oath/Declaration

First, applicant asserted that comparative data are presented in the three tables attached herewith as Exhibit in paragraph 7 of Page 2 of Declaration.  However, Comparative Examples 1 and 2 are not attached as Exhibit since no Exhibit is found to be submitted as of 01/17/2022.
Second, comparative Example 1’s yield ratio 0.78 is still considered within claimed yield ratio range of 0.83 or less.   Hence, criticality of V 0.02-0.078% is not demonstrated because comparative Example 1 having V=0.008% resulting in similar strength, elongation and yield ratio as required by instant amended claim 1. 
Third, Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, see MPEP § 716.02(d) - § 716.02(e)”. 
In the instant case, applicant’s comparative Examples 1 and 2 are not compared against the closest prior art of Inokari which has inventive Example Steel No 9 having V at 0.035% (Table 1), which is within amended V range. Applicant’s comparative Examples 1 and 2 are also not compared against the second closest prior art of Hitoshi which has inventive Example Steel AD with V=0.03% and Steel AF with V=0.06%  (Table 3), which are both within amended V range.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inokari (JP2012017522A).
As for claim 1, it is noted instant claim 1 is amended to require V 0.02-0.079% and mechanical properties of cancelled claim 3 is required. 
instant claimed “for coiled tubing” is an intended usage and preamble.
Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given.  See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.
Inokari discloses a steel material for line pipes having overlapping compositions as illustrated in Table 1 below.   Hence, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

Table 1
Element
Applicant
(weight %)
Inokari et al.
(weight %)
Overlap
(weight %)
C
0.05-0.16
0.06-0.14
0.06-0.14
Si
0.1-0.9
0.2-0.9
0.2-0.9
Mn
1.25-2.5
1-3
1.25-2.5
P
<=0.015
<=0.02
<=0.015
                  S
<=0.005
<=0.005
<=0.005
Cr
0.51-1.3
<=1
0.51-1
                  Nb
0.005-0.019
0.005-0.08
0.005-0.019
V
0.02-0.079
0.008-0.5
0.02-0.079
Ti
0.01-0.03
0.005-0.04
0.01-0.03
Mo
0.1-0.55
0.04-0.5
0.1-0.5
Cu
0.31-0.6
0.05-1
0.31-0.6
Ni
0.31-0.6
0.05-1.5
0.31-0.6
Ca
0.001-0.004
<=0.01
0.001-0.004
Al
0.01-0.05
0.005-0.1
0.01-0.05
N
<=0.008
<=0.01
<=0.008


Regarding amended V 0.02-0.079, Inokar’s broad range 0.008-0.5% overlaps amended V range.   In addition, Inventive Steel No 9 has V=0.035% (Table 1) which is within amended V range.
Regarding YS, TS, Elongation and YR, the steel has broad ranges yield ratio (YR) is 0.72 or less, elongation is 9% or more , tensile strength >=760 MPa. (paragraph [0074])  Table 3 (paragraph [0075] also illustrates YS after aging (Col 9 of Table 3) all greater than 620 MPa.
As for claim 2, the steel’s microstructure consists of ferrite, island-like martensite (MA) and bainite. (paragraph [0010])

Response to Argument
In response to argument that comparative data presented in the three tables attached herewith as Exhibit in paragraph 7 of Page 2 of Declaration demonstrates patentability of claimed steel with V content at 0.02-0.078%,  argument is unpersuasive for the reason set forth in Oath/Declaration.
In response to argument that Hitoshi does not disclose Ni, Mo, Cr and Cu as essential elements for improved features, argument is moot because Hitoshi is withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733